12-3925cr
         United States v. Williams

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 27th day of August, two thousand thirteen.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                RICHARD C. WESLEY,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _____________________________________
12
13       United States of America,
14
15                             Appellee,
16
17                      v.                                                  12-3925
18
19       Gary Williams,
20
21                     Defendant-Appellant.
22       _____________________________________
23
24
25       FOR DEFENDANT -APPELLANT:                           Gary Williams, pro se,
26                                                           Folkston, GA.
27
28
29       FOR APPELLEE:                                       Alicyn L. Cooley and Susan
30                                                           Corkery, Assistant United
31                                                           States Attorneys, Eastern
32                                                           District of New York,
33                                                           Brooklyn, NY.
1        Appeal from an order of the United States District

2    Court for the Eastern District of New York (Gleeson, J).

3    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

4    DECREED that the order of the district court is AFFIRMED.

5        Appellant Gary Williams, pro se, appeals from the

6    district court’s order denying his motion made pursuant to

7    18 U.S.C. § 3582(c)(2) and Amendment 591 to the United

8    States Sentencing Guidelines for reduction of an imposed

9    term of imprisonment.    We assume the parties’ familiarity

10   with the underlying facts, the procedural history of the

11   case, and the issues on appeal.

12       We review de novo a district court’s determination as

13   to whether the defendant’s sentence was based on a

14   sentencing range that was subsequently lowered by the

15   Sentencing Commission.    See United States v. Williams, 551

16   F.3d 182, 185 (2d Cir. 2009).       After an independent review

17   of the record and relevant case law, we affirm for

18   substantially the same reasons articulated by the district

19   court judge in his well-reasoned decision filed September

20   12, 2012.

21       We have considered all of Williams’s remaining

22   arguments and find them to be without merit.       Accordingly,


                                     2
1   for the reasons stated above, we AFFIRM the order of the

2   district court.

3
4                              FOR THE COURT:
5                              Catherine O’Hagan Wolfe, Clerk
6




                                 3